EXHIBIT 10.1


 
KEY EMPLOYEES’ DEFERRED COMPENSATION PROGRAM OF
 
THE BRINK’S COMPANY
 
(Amended and Restated as of July 10, 2014)
 
 
 
PREAMBLE
 
The Key Employees’ Deferred Compensation Program of The Brink’s Company, as
amended and restated (the “Program”), provides an opportunity to certain
employees to defer receipt of (a) up to 90% of their cash incentive payments
awarded under the Key Employees Incentive Plan of The Brink’s Company; (b) up to
50% of their base salary; (c) any or all amounts that are prevented from being
deferred as a matched contribution under The Brink’s Company 401(k) Plan as a
result of limitations imposed by Sections 401(a)(17), 401(k)(3), 402(g) and 415
of the Internal Revenue Code of 1986, as amended (the “Code”); (d) all or part
of their amounts payable under The Brink’s Company Management Performance
Improvement Plan; and (e) any and all other amounts that the Committee (as
defined below), in its sole discretion, shall allow.
 
In order to align the interests of participants more closely to the long term
interests of The Brink’s Company (the “Company”) and its shareholders, the
Program also (a) provides matching contributions with respect to certain cash
incentive awards and salary deferrals for certain participants designated by the
Committee and (b) allocates under the Program an amount equivalent to matching
contributions that are not eligible to be made under The Brink’s Company 401(k)
Plan as a result of limitations imposed by Code Section 401(m)(2).
 
The Program is an unfunded plan maintained primarily for the purpose of
providing deferred compensation for a select group of management or highly
compensated employees, within the meaning of Section 201(2) of the Employee
Retirement Income Security Act of 1974, as amended.
 
ARTICLE 1 
 
Definitions
 
Section 1.01. Definitions.
 
Wherever used in the Program, the following terms shall have the meanings
indicated:
 
“409A Change in Control” A Change in Control that also constitutes a “change in
the ownership of the Company”, “change in the effective control of the Company”,
and/or a “change in the ownership of a substantial portion of the Company’s
assets”, in each case, within the meaning of Treasury Regulation
Section 1.409A-3(i)(5) or such other regulation or guidance issued under Code
Section 409A.
 
“Board”  The Board of Directors of the Company.
 
 
 
 

--------------------------------------------------------------------------------

 
 
“Brink’s Stock”  The Brink’s Company Common Stock, par value $1.00 per share.
 
“Cause”  (a) Embezzlement, theft or misappropriation by the Employee of any
property of the Company, (b) the Employee’s willful breach of any fiduciary duty
to the Company, (c) the Employee’s willful failure or refusal to comply with
laws or regulations applicable to the Company and its business or the policies
of the Company governing the conduct of its employees, (d) the Employee’s gross
incompetence in the performance of the Employee’s job duties, (e) commission by
the Employee of a felony or of any crime involving moral turpitude, fraud or
misrepresentation, (f) the failure of the Employee to perform duties consistent
with a commercially reasonable standard of care or (g) any gross negligence or
willful misconduct of the Employee resulting in a loss to the Company.
 
“Change in Control”  The occurrence of:
 
(a) (i) any consolidation or merger of the Company in which the Company is not
the continuing or surviving corporation or pursuant to which the shares of
Brink’s Stock would be converted into cash, securities or other property other
than a consolidation or merger in which holders of the total voting power in the
election of directors of the Company of Brink’s Stock outstanding (exclusive of
shares held by the Company’s affiliates) (the “Total Voting Power”) immediately
prior to the consolidation or merger will have the same proportionate ownership
of the total voting power in the election of directors of the surviving
corporation immediately after the consolidation or merger, or (ii) any sale,
lease, exchange or other transfer (in one transaction or a series of
transactions) of all or substantially all the assets of the Company; provided,
however, that with respect to any Units credited to an Employee’s Pre-2015 Stock
Incentive Account as of November 16, 2007 that are attributable to Matching
Incentive Contributions, Matching Salary Contributions or dividends related
thereto, a “Change in Control” shall be deemed to occur upon the approval of the
shareholders of the Company (or if such approval is not required, the approval
of the Board) of any of the transactions set forth in clauses (i) or (ii) of
this sub-paragraph (a);
 
(b) any “person” (as defined in Section 13(d) of the Securities Exchange Act of
1934, as amended (the “Act”)) other than the Company, its affiliates or an
employee benefit plan or trust maintained by the Company or its affiliates,
becomes the “beneficial owner” (as defined in Rule 13d-3 under the Act),
directly or indirectly, of more than 20% of the Total Voting Power; or
 
(c) at any time during a period of two consecutive years, individuals who at the
beginning of such period constituted the Board cease for any reason to
constitute at least a majority thereof, unless the election by the Company’s
shareholders of each new director during such two-year period was approved by a
vote of at least two-thirds of the directors then still in office who were
directors at the beginning of such two-year period.
 

 
2

--------------------------------------------------------------------------------

 



 
 “Committee”  The Compensation and Benefits Committee of the Board   or such
other committee as may be designated by the Board.
 
 “Disability”  Unless otherwise required by Code Section 409A and the
regulations or guidance thereunder, an Employee shall be deemed to be disabled
if the Employee meets at least one of the following requirements: (a) the
Employee is unable to engage in any substantial gainful activity by reason of
any medically determinable physical or mental impairment that can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months or (b) the Employee is, by reason of any medically determinable
physical or mental impairment that can be expected to result in death or can be
expected to last for a continuous period of not less than 12 months, receiving
income replacement benefits for a period of not less than three months under a
disability benefit plan covering employees of the Company.
 
“Employee”  Any individual who is in the employ of the Company or a Subsidiary
who is designated by the Committee to participate in the Program.
 
“Equity Incentive Plan”  The Brink’s Company 2013 Equity Incentive Plan, as the
same may be amended from time to time, and any predecessor or successor plan
thereto.
 
“Foreign Subsidiary”  Any corporation that is not incorporated in the United
States of America of which more than 80% of the outstanding voting stock is
owned directly or indirectly by the Company, by the Company and one or more
Subsidiaries and/or Foreign Subsidiaries or by one or more Subsidiaries and/or
Foreign Subsidiaries.
 
“Incentive Accounts”  An Employee’s Incentive Accounts refers to an Employee’s
Cash Incentive Account and Stock Incentive Accounts (each as defined in Section
2.03).
 
 “Retirement”  With respect to any Employee, any Termination of Employment of
such Employee on or after the date on which the Employee has (i) attained age 65
and completed at least five years of service with the Company or any of its
Subsidiaries or (ii) attained age 55 and completed at least ten years of service
with the Company or any of its Subsidiaries; provided that the Employee’s
employment is not terminated for Cause.
 
“Salary”  The base salary, as in effect from time to time, paid to an Employee
by the Company, a Subsidiary or a Foreign Subsidiary for personal services
determined prior to giving effect to any salary reduction pursuant to an
employee benefit plan as defined in Section 3(3) of the Employee Retirement
Income Security Act of 1974, as amended (i) to which Code Section 125 or
402(e)(3) applies or (ii) which provides for the elective deferral of
compensation (including, but not limited to, reductions for contributions to the
Savings Plan (as defined in Section 5.01)).
 
“Shares”  Brink’s Stock.
 

 
3

--------------------------------------------------------------------------------

 



 
“Subsidiary”  Any corporation incorporated in the United States of America of
which more than 80% of the outstanding voting stock is owned directly or
indirectly by the Company, by the Company and one or more Subsidiaries or by one
or more Subsidiaries.
 
“Termination of Employment”  An Employee’s “Termination of Employment” under the
Program shall occur when the Employee ceases to provide services to the Company
or any of its affiliates in any capacity or when the Employee continues to
provide services to the Company or any of its affiliates whether as an employee
or independent contractor, but such continued services in the aggregate do not
exceed 49% of the level of services the Employee provided to the Company and its
affiliates prior to such decrease in the level of services provided by the
Employee to the Company and its affiliates, all as determined in accordance with
the Treasury Regulations under Code Section 409A; provided, however, no employee
of any Subsidiary shall be considered to experience a Termination of Employment
as a result of a spinoff of such Subsidiary from the Company, except as may be
permitted under Code Section 409A.
 
“Unforeseeable Emergency”  A severe financial hardship of an Employee resulting
from (a) an illness or accident of the Employee, the Employee’s spouse, the
Employee’s beneficiary or the Employee’s dependent (as defined in Code Section
152 without regard to paragraphs (b)(1), (b)(2) and (d)(1)(b) thereof), (b) loss
of the Employee’s property due to casualty or (c) other similar extraordinary
and unforeseeable circumstances arising as a result of events beyond the control
of the Employee, all as determined by the Committee based on the relevant facts
and circumstances in a manner consistent with Treasury Regulation Section
1.409A-3(i)(3).
 
“Unit”  The equivalent of one share of Brink’s Stock credited to an Employee’s
Stock Incentive Accounts.
 
“Year”  With respect to the benefits provided pursuant to Articles 3, 4, 5 and
6, the calendar year; provided, however that if a newly-hired Employee becomes
eligible to participate in the benefits provided pursuant to Articles 4 and/or
5, on a day other than the first day of the Year, the Year for purposes of
Articles 4 and 5 shall be the portion of the calendar year during which the
Employee is first eligible to participate in the benefits provided thereunder.
 
ARTICLE 2        
 
Available shares; Administration; Accounts; Other Deferrals
 
Section 2.01. Available Shares.  The maximum number of Shares available for
issuance under the Program is subject to, and shall be counted against, the
maximum number of Shares available for issuance under the Equity Incentive
Plan.  Each Unit standing to the credit of an Employee’s Stock Incentive
Accounts shall be counted against the maximum Share limit under the Equity
Incentive Plan in the manner set forth under the Equity Incentive
Plan.  Notwithstanding the foregoing, this Section 2.01 shall
 

 
4

--------------------------------------------------------------------------------

 

only apply to Units credited to an Employee’s Stock Incentive Accounts on or
after May 7, 2010.
 
Section 2.02. Administration.  The Committee is authorized to construe the
provisions of the Program and to make all determinations in connection with the
administration of the Program including, but not limited to, the Employees who
are eligible to participate in the benefits provided under Articles 3, 4 or
5.  All such determinations made by the Committee shall be final, conclusive and
binding on all parties, including Employees participating in the Program.  All
authority of the Committee provided for in, or pursuant to, the Program may also
be exercised by the Board.  In the event of any conflict or inconsistency
between determinations, orders, resolutions or other actions of the Committee
and the Board taken in connection with the Program, the actions of the Board
shall control.  In addition, other than with respect to the Share counting
provision addressed by Section 2.01 above, in the event of any conflict or
inconsistency between the provisions of the Program and the provisions of the
Equity Incentive Plan, the provisions of the Program shall control.
 
Section 2.03. Accounts.  Effective July 10, 2014, the Company shall maintain a
Pre-2015 Stock Incentive Account and, once established pursuant to Article 3, 4
or 5, a Post-2014 Stock Incentive Account for each Employee selected for
participation in the Program (together, the “Stock Incentive Accounts”).  An
Employee’s Pre-2015 Stock Incentive Account shall document the amounts deferred
under the Program by such Employee and any other amounts credited hereunder that
are converted into or credited as Units, with respect to which a deferral
election was made by the applicable Employee prior to January 1, 2014.  An
Employee’s Post-2014 Stock Incentive Account shall document the amounts deferred
under the Program by such Employee and any other amounts credited hereunder that
are converted into and credited as Units with respect to which a deferral
election was made by the applicable Employee on or after July 10,
2014.  Effective July 10, 2014, the Company shall maintain, once established
pursuant to Article 3, 4 or 5, a Cash Incentive Account for each Employee
selected for participation in the Program (the “Cash Incentive Account”).  An
Employee’s Cash Incentive Account shall document the amounts deferred under the
Program by such Employee and any other amounts credited hereunder, with respect
to which a deferral election was made by the applicable Employee on or after
July 10, 2014, other than amounts converted to Units and credited to such
Employee’s Post-2014 Stock Incentive Account.
 
Section 2.04. Deferral of Other Amounts.  In addition to the deferral
opportunities provided for in Articles 3, 4, 5 and 6 below, an Employee may also
defer any and all other amounts that the Committee, in its sole discretion,
shall allow.  The terms and conditions applicable to deferrals of such amounts
shall be set forth in the applicable agreement between the Employee and the
Company providing for such deferrals.
 

 
5

--------------------------------------------------------------------------------

 



 
ARTICLE 3       
 
Deferral of Cash Incentive Payments
 
Section 3.01. Definitions.  Whenever used in the Program, the following terms
shall have the meanings indicated:
 
“Cash Incentive Payment”  A cash incentive payment awarded to an Employee for
any Year under the Incentive Plan.  Notwithstanding anything contained herein to
the contrary, any compensation, bonuses or incentive payments approved by the
Committee payable pursuant to The Brink’s Company Management Performance
Improvement Plan, and any special recognition bonus payable to any highly
compensated employees, shall be excluded for purposes of defining or determining
the Cash Incentive Payment for which an Employee may make an elective deferral,
and for which Matching Incentive Contributions (as defined below) are made,
pursuant to the terms of the Program.
 
“Incentive Plan”  The Key Employees Incentive Plan of The Brink’s Company, as in
effect from time to time or any successor thereto.
 
“Matching Incentive Contributions”  Matching contributions allocated to an
Employee’s Stock Incentive Accounts pursuant to Section 3.04.
 
Section 3.02. Eligibility.  The Committee shall determine on an annual basis for
each Year which Employees (a) may participate in the benefits provided pursuant
to this Article 3 and (b) shall be eligible to receive a Matching Incentive
Contribution benefit provided pursuant to this Article 3.
 
Section 3.03. Deferral of Cash Incentive Payments.  Each Employee whom the
Committee has selected to be eligible to defer a Cash Incentive Payment for any
Year pursuant to this Article 3 may make an election to defer an amount,
expressed as a percentage from 10% to 90%, of such Cash Incentive Payment which
may be made to him or her for such Year.  Such Employee’s election for such Year
shall be made prior to the beginning of the Year with respect to which the Cash
Incentive Payment is earned (and as otherwise permitted under Treasury
Regulation Section 1.409A-2(a)) by filing a deferral election form with the
Company.  Such deferral election form shall include the Employee’s written
election as to time and form of distribution of such deferred amounts in
accordance with Article 8.  A Cash Incentive Account and/or Post-2014 Stock
Incentive Account (which may be the same such accounts established pursuant to
Articles 4 and/or 5) shall be established for each Employee making such
election, and cash and/or Units, as applicable, in respect of such deferred
amounts shall be credited to such accounts as provided in Section 3.05 below.
 
Section 3.04. Matching Incentive Contributions.  Each Employee who has been
designated by the Committee as eligible to receive Matching Incentive
Contributions for any Year pursuant to Section 3.02, and who has deferred a
percentage of his or her Cash Incentive Payment for such Year pursuant to
Section 3.03, shall have a Matching Incentive Contribution allocated to his or
her Post-2014 Stock Incentive Account for
 

 
6

--------------------------------------------------------------------------------

 

such Year.  The amount of such Matching Incentive Contribution for any Year
shall be equal to the portion of his or her Cash Incentive Payment that he or
she has elected to defer for such Year but not in excess of 10% of his or her
Cash Incentive Payment.  The dollar amount of each Employee’s Matching Incentive
Contributions deferred to his or her Post-2014 Stock Incentive Account shall be
converted into Units and credited to such Post-2014 Stock Incentive Account as
provided in Section 3.05 below.
 
Section 3.05. Crediting of Cash and Stock Incentive Accounts.  The amount of an
Employee’s deferred Cash Incentive Payment for any Year shall be credited to
such Employee’s Cash Incentive Account as of the last day of the month in which
the non-deferred portion of the Cash Incentive Payment was made, and each
Employee may, in a manner compliant with Treasury Regulation Section
1.409A-1(o), elect one or more investment options selected by the Company, in
its sole discretion, for the purpose of crediting or debiting additional amounts
to such deferred amount (each such investment option, an “Eligible Investment
Option”); provided, however, if such Employee elects to invest his or her
deferred Cash Incentive Payment for any Year in Units, or fails to make a timely
investment election (as prescribed by the Committee) with respect to such
deferred Cash Incentive Payment, the portion of the Employee’s deferred Cash
Incentive Payment so invested in Units or with respect to which a timely
investment election was not made shall instead be converted to Units and
credited to such Employee’s Post-2014 Stock Incentive Account as of the last
business day of the month in which the Cash Incentive Payment was made. The
amount of an Employee’s Matching Incentive Contributions for any Year shall be
converted to Units and credited to such Employee’s Post-2014 Stock Incentive
Account as of the last business day of the month in which the non-deferred
portion of the applicable Cash Incentive Payment was made.
 
The number (computed to at least the second decimal place) of Units credited to
an Employee’s Post-2014 Stock Incentive Account for any Year shall be determined
by dividing the aggregate amount of the Cash Incentive Payment deferred to such
Employee’s Post-2014 Stock Incentive Account for such Year under this Section
3.05 or the Matching Incentive Contributions for such Year, as applicable, by
the per share reported closing price of Brink’s Stock as reported on the New
York Stock Exchange on the final trading day of the month in which the Cash
Incentive Payment was made.
 
Section 3.06. Adjustments.  The Committee shall determine such equitable
adjustments in the Units credited to each Stock Incentive Account as may be
appropriate to reflect any stock split, stock dividend, recapitalization,
merger, consolidation, reorganization, combination, or exchange of shares,
split-up, split-off, spin-off, liquidation or other similar change in
capitalization or any distribution to shareholders other than cash dividends.
 
Section 3.07. Dividends and Distributions.  Whenever a cash dividend or any
other distribution is paid with respect to shares of Brink’s Stock, the Stock
Incentive Accounts of each Employee will be credited with an additional number
of Units, equal to the number of shares of Brink’s Stock, including fractional
shares (computed to at least the second decimal place), that could have been
purchased had such dividend or other
 

 
7

--------------------------------------------------------------------------------

 

distribution been paid to the applicable Stock Incentive Account on the payment
date for such dividend or distribution based on the number of Shares represented
by Units in such Stock Incentive Account as of such date and assuming the amount
of such dividend or value of such distribution had been used to acquire
additional Units.  Such additional Units shall be deemed to be purchased: (1) at
the per share reported closing price of Brink’s Stock as reported on the New
York Stock Exchange on the payment date for the dividend or other
distribution for Units credited on or after January 1, 2015; and (2) at the
average of the high and low per share quoted sale prices of Brink’s Stock, as
reported on the New York Stock Exchange Composite Transaction Tape on the
payment date for the dividend or other distribution for Units credited prior to
January 1, 2015.  The value of any distribution in property will be determined
by the Committee.
 
Section 3.08. Minimum Distribution.  Distributions shall be made in accordance
with Article 8; provided, however, that the aggregate value of the Brink’s Stock
distributed to an Employee (or his or her beneficiaries) attributable to
deferrals of Cash Incentive Payments otherwise payable in respect to services
rendered prior to January 1, 2007 (including dividends relating to such Units
but not Matching Incentive Contributions) shall not be less than the aggregate
amount of Cash Incentive Payments and dividends (credited to his or her Pre-2015
Stock Incentive Account pursuant to Section 3.07) in respect of which such Units
were initially so credited.  The value of the Brink’s Stock, so distributed
shall be considered equal to the per share reported closing price of Brink’s
Stock as reported on the New York Stock Exchange on the final trading day
immediately preceding the date of distribution.
 
ARTICLE 4     
 
Deferral of Salary
 
Section 4.01. Definitions.  Wherever used in the Program, the following term
shall have the meaning indicated:
 
“Matching Salary Contributions”  Matching contributions allocated to an
Employee’s Incentive Accounts pursuant to Section 4.04.
 
Section 4.02. Eligibility.  The Committee shall determine on an annual basis for
each Year which Employees (a) may participate in the benefits provided pursuant
to this Article 4 and (b) shall be eligible to receive a Matching Salary
Contribution benefit provided for pursuant to this Article 4.
 
Section 4.03. Deferral of Salary.  Each Employee who is eligible to defer Salary
for any Year pursuant to this Article 4 may elect to defer an amount, expressed
as a percentage, from 5% to 50% of his or her Salary for such Year; provided,
however, that in the case of an Employee who first becomes eligible to
participate in this portion of the Program after January 1 of such Year, only
Salary earned (from 5% to 50%) after he or she files a deferral election with
the Company may be deferred.  Such Employee’s election hereunder for any Year
shall be made prior to the later of (a) the first day of such Year or (b) the
expiration of the 30 day period following (and including) his or her
 

 
8

--------------------------------------------------------------------------------

 

initial date of becoming eligible to participate in the Plan, or as otherwise
required under Treasury Regulation Section 1.409A-2(a), by filing a deferral
election form with the Company.  Such deferral election form shall include the
Employee’s written election as to time and form of distribution of such deferred
amount in accordance with Article 8.  A Cash Incentive Account and/or Post-2014
Stock Incentive Account (which may be the same such accounts established
pursuant to Articles 3 and/or 5) shall be established for each Employee making
such election, and cash and/or Units, as applicable, in respect of such deferred
amounts shall be credited to such accounts as provided in Section 4.05 below.
 
Section 4.04. Matching Salary Contributions.  Each Employee who has been
designated by the Committee as eligible to receive Matching Salary Contributions
for a Year pursuant to Section 4.02 and who has deferred a percentage of his or
her Salary for such Year pursuant to Section 4.03 shall have Matching Salary
Contributions allocated to his or her Post-2014 Stock Incentive Account for such
Year.  The amount of such Matching Salary Contributions for any Year shall be
equal to 100% of the first 10% of his or her Salary that he or she has elected
to defer for the Year pursuant to Section 4.03.  The dollar amount of each
Employee’s Matching Salary Contributions deferred to his or her Post-2014 Stock
Incentive Account shall be converted into Units and credited to such Post-2014
Stock Incentive Account as provided in Section 4.05 below.
 
Section 4.05. Crediting of Cash and Stock Incentive Accounts.  The amount of an
Employee’s deferred Salary for any Year shall be credited to such Employee’s
Cash Incentive Account as of the last business day of the month in which such
Salary was earned and payable, and each Employee may, in a manner compliant with
Treasury Regulation Section 1.409A-1(o), elect one or more Eligible Investment
Options for the purpose of crediting or debiting additional amounts to such
deferred amount; provided, however, if such Employee elects to invest his or her
deferred Salary for any Year in Units, or fails to make a timely investment
election (as prescribed by the Committee) with respect to such deferred Salary,
the portion of the Employee’s deferred Salary so invested in Units or with
respect to which a timely investment election was not made shall instead be
converted to Units and credited to such Employee’s Post-2014 Stock Incentive
Account as of the last business day of the month in which Salary was earned and
payable.  The amount of an Employee’s Matching Salary Contributions for any Year
shall be converted to Units and shall be credited to such Employee’s Post-2014
Stock Incentive Account as of the last business day of the month in which the
applicable Salary would have been payable.
 
The number (computed to at least the second decimal place) of Units credited to
an Employee’s Post-2014 Stock Incentive Account for any month shall be
determined by dividing the aggregate amount of the Salary deferred to such
Employee’s Post-2014 Stock Incentive Account for such month under this Section
4.05 or the Matching Salary Contributions for such month, as applicable, by the
per share reported closing price of Brink’s Stock as reported on the New York
Stock Exchange on the final trading day of the month in which the applicable
Salary would have been payable.
 

 
9

--------------------------------------------------------------------------------

 
 
Section 4.06. Adjustments.  The Committee shall determine such equitable
adjustments in the Units credited to each Stock Incentive Account as may be
appropriate to reflect any stock split, stock dividend, recapitalization,
merger, consolidation, reorganization, combination, or exchange of shares, split
up, split-off, spin-off, liquidation or other similar change in capitalization
or any distribution to shareholders other than cash dividends.
 
Section 4.07. Dividends and Distributions.  Whenever a cash dividend or any
other distribution is paid with respect to shares of Brink’s Stock, the Stock
Incentive Accounts of each Employee will be credited with an additional number
of Units equal to the number of shares of Brink’s Stock, including fractional
shares (computed to at least the second decimal place), that could have been
purchased had such dividend or other distribution been paid to the applicable
Stock Incentive Account on the payment date for such dividend or distribution
based on the number of Shares represented by the Units in such Stock Incentive
Account as of such date and assuming the amount of such dividend or value of
such distribution had been used to acquire additional Units.  Such additional
Units shall be deemed to be purchased: (1) at the per share reported closing
price of Brink’s Stock as reported on the New York Stock Exchange on the payment
date for the dividend or other distribution for Units credited on or after
January 1, 2015; and (2) at the average of the high and low per share quoted
sale prices of Brink’s Stock, as reported on the New York Stock Exchange
Composite Transaction Tape on the payment date for the dividend or other
distribution for Units credited prior to January 1, 2015.  The value of any
distribution in property will be determined by the Committee.
 
Section 4.08. Minimum Distribution.  Distributions shall be made in accordance
with Article 8; provided, however, the aggregate value of the Brink’s Stock
distributed to an Employee (or his or her beneficiaries) attributable to the
deferral of Salary otherwise payable for services rendered prior to January 1,
2007 (including dividends relating to such Units but not Matching Salary
Contributions) shall not be less than the aggregate amount of Salary and
dividends (credited to his or her Pre-2015 Stock Incentive Account pursuant to
Section 4.07) in respect of which Units were initially so credited.  The value
of the Brink’s Stock so distributed shall be considered equal to the per share
reported closing price of Brink’s Stock as reported on the New York Stock
Exchange on the final trading day immediately preceding the date of
distribution.
 
ARTICLE 5  
 
Supplemental Savings Plan
 
Section 5.01. Definitions.  Whenever used in the Program, the following terms
shall have the meanings indicated:
 
“Compensation”  The regular wages received during any pay period by an Employee
while a participant in the Savings Plan for services rendered to the Company or
any Subsidiary that participates in the Savings Plan, including any commissions
or bonuses, but excluding any overtime or premium pay, living or other expense
allowances, or contributions by the Company or such Subsidiaries to any plan of
deferred compensation, and determined without regard to the application of any
salary
 
 
 
10

--------------------------------------------------------------------------------

 
 
reduction election under the Savings Plan.  Bonuses paid pursuant to the
Incentive Plan shall be considered received in the Year in which they are
payable whether or not such bonus is deferred pursuant to Article 3 hereof.
 
 “Matching Supplemental Savings Plan Contributions”  Amounts allocated to an
Employee’s Incentive Accounts pursuant to Section 5.04.
 
“Post-2014 Matching Supplemental Savings Plan Contributions”  Matching
Supplemental Savings Plan Contributions allocated to an Employee’s Incentive
Accounts pursuant to elections made on or after July 10, 2014.
 
“Savings Plan”  The Brink’s Company 401(k) Plan, as in effect from time to time.
 
Section 5.02. Eligibility. The Committee shall determine on an annual basis for
each Year which Employees (a) may participate in the benefits provided pursuant
to this Article 5 and (b) shall be eligible to receive a Matching Supplemental
Savings Plan Contribution benefit provided pursuant to this Article 5.
 
Section 5.03. Deferral of Compensation.  Each eligible Employee who is not
permitted to defer the maximum amount of his or her Compensation that may be
contributed under the Savings Plan for any Year as a result of limitations
imposed by Code Sections 401(a)(17), 401(k)(3), 402(g) and/or 415 may elect to
defer the excess of (a) the maximum percentage of his or her Compensation for
such Year (without regard to any limitation on such amount imposed by Code
Section 401(a)(17)) with respect to which he or she could have received a
matching contribution under the Savings Plan (based on the rate at which
matching contributions are credited under the Savings Plan as of January 1 of
such Year) over (b) the amount actually deferred as a matched contribution under
the Savings Plan for such Year.  In order to be permitted to defer any portion
of his or her Compensation pursuant to this Section 5.03, the Employee must
elect to defer the maximum amount permitted as a matched contribution for the
Year under the Savings Plan.  Such Employee’s election hereunder for any Year
shall be made prior to the first day of such Year or, if later, within 30 days
after his or her initial date of becoming eligible to participate in the Plan
(and as otherwise permitted under Treasury Regulation Section 1.409A-2(a)), but
only with respect to Compensation for services performed after the date of such
election, by filing a deferral election form with the Company.  Such deferral
election form shall include the Employee’s written election as to time and form
of distribution of such deferred amounts in accordance with Article 8.  A Cash
Incentive Account and/or Post-2014 Stock Incentive Account (which may be the
same such accounts established pursuant to Articles 3 and/or 4) shall be
established for each Employee making such election, and cash and/or Units, as
applicable, in respect of such deferred payment shall be credited to such
accounts as provided in Section 5.05 below; provided, however, that in the event
an Employee is not permitted to defer the maximum amount of his or her
Compensation that may be contributed under the Savings Plan for any year as a
result of the limitation imposed by Code Section 401(k)(3), such excess
contribution to the Savings Plan  shall be distributed to the Employee, his or
her Compensation paid after the date of the
 

 
11

--------------------------------------------------------------------------------

 

distribution shall be reduced by that amount and such amount shall be allocated
to his or her accounts as of the first business day following the January 1 next
following the Year for which the excess contribution was made under the Savings
Plan and credited as provided in Section 5.05 below.
 
Section 5.04. Matching Supplemental Savings Plan Contributions.  Each Employee
who has been designated by the Committee as eligible to receive Matching
Supplemental Savings Plan Contributions for a Year pursuant to Section 5.02 and
who has deferred a portion of his or her Compensation for such Year pursuant to
Section 5.03 shall have a Matching Supplemental Savings Plan Contribution
allocated to his or her Post-2014 Stock Incentive Account equal to the amount
elected to be deferred pursuant to Section 5.03 above for each month.  The
dollar amount of each Employee’s Matching Supplemental Savings Plan Contribution
deferred to his or her Post-2014 Stock Incentive Account shall be converted into
Units and credited to such Post-2014 Stock Incentive Account as provided in
Section 5.05 below.
 
If an Employee is participating in this portion of the Program pursuant to
Sections 5.02 and 5.03 and his or her matching contribution under the Savings
Plan for any Year will be reduced as a result of the nondiscrimination test
contained in Code Section 401(m)(2), (a) to the extent such matching
contribution under the Savings Plan is forfeitable, it shall be forfeited and
that amount shall be allocated to his or her Post-2014 Stock Incentive Account
as a Matching Contribution or (b) to the extent such matching contribution is
not forfeitable, it shall be distributed to the Employee, his or her
Compensation paid after the date of the distribution shall be reduced by that
amount and such amount shall be allocated to his or her Post-2014 Stock
Incentive Account as a Matching Contribution.  The dollar amount of such
Matching Contribution shall be allocated to the Employee’s Post-2014 Stock
Incentive Account as of the first business day following the January 1 next
following the Year for which the matching contribution was made under the
Savings Plan.  Units in respect of such contribution shall be credited to the
Employee’s Post-2014 Stock Incentive Account as provided in Section 5.05 below.
 
Section 5.05. Crediting of Cash and Stock Incentive Accounts.  The amount of an
Employee’s deferred Compensation for any Year shall be credited to such
Employee’s Cash Incentive Account as of the last business day of the month in
which such Compensation was earned, and each Employee may, in a manner compliant
with Treasury Regulation Section 1.409A-1(o), elect one or more Eligible
Investment Options for the purpose of crediting or debiting additional amounts
to such deferred amount; provided, however, if such Employee elects to invest
his or her deferred Compensation for any Year in Units, or fails to make a
timely investment election (as prescribed by the Committee) with respect to such
deferred Compensation, the portion of the Employee’s deferred Compensation so
invested in Units or with respect to which a timely investment election was not
made shall instead be converted to Units and credited to such Employee’s
Post-2014 Stock Incentive Account as of the last business day of the month in
which the Compensation was earned.  The amount of an Employee’s Matching
Supplemental Savings Plan Contribution (representing amounts that cannot be
contributed to the Savings Plan in respect of employee contributions due to
applicable
 

 
12

--------------------------------------------------------------------------------

 

limits on such employee contributions) for any Year shall be converted to Units
and shall be credited to such Employee’s Post-2014 Stock Incentive Account as of
the last business day of the month in which the matching contribution was made
under the Savings Plan.
 
The number (computed to at least the second decimal place) of Units credited to
an Employee’s Post-2014 Stock Incentive Account for any month shall be
determined by dividing the aggregate amount of the Compensation deferred to such
Employee’s Post-2014 Stock Incentive Account for such month under this Section
5.05 or the Matching Supplemental Savings Plan Contributions for such month, as
applicable, by the per share reported closing price of Brink’s Stock as reported
on the New York Stock Exchange on the final trading day of the month in which
the matching contribution was made under the Savings Plan.
 
Section 5.06. Adjustments.  The Committee shall determine such equitable
adjustments in the Units credited to each Stock Incentive Account as may be
appropriate to reflect any stock split, stock dividend, recapitalization,
merger, consolidation, reorganization, combination, or exchange of shares, split
up, split-off, spin-off, liquidation or other similar change in capitalization
or any distribution to shareholders other than cash dividends.
 
Section 5.07. Dividends and Distributions.  Whenever a cash dividend or any
other distribution is paid with respect to shares of Brink’s Stock, the Stock
Incentive Accounts of each Employee will be credited with an additional number
of Units equal to the number of shares of Brink’s Stock, including fractional
shares (computed to at least the second decimal place), that could have been
purchased had such dividend or other distribution been paid to the applicable
Stock Incentive Account on the payment date for such dividend or distribution
based on the number of Shares represented by the Units in such Stock Incentive
Account as of such date and assuming that the amount of such dividend or value
of such distribution had been used to acquire additional Units of the class
giving rise to the dividend or other distribution.  Such additional Units shall
be deemed to be purchased: (1) at the per share reported closing price of
Brink’s Stock as reported on the New York Stock Exchange on the payment date for
the dividend or other distribution for Units credited on or after January 1,
2015; and (2) at the average of the high and low per share quoted sale prices of
Brink’s Stock, as reported on the New York Stock Exchange Composite Transaction
Tape on the payment date for the dividend or other distribution for Units
credited prior to January 1, 2015.  The value of any distribution in property
will be determined by the Committee.
 
ARTICLE 6      
 
Deferral of Performance Awards
 
Section 6.01. Definitions.  Whenever used in the Program, the following terms
shall have the meanings indicated:
 
“Cash Performance Payment” A cash incentive payment due to an Employee in any
year under the Management Performance Improvement Plan.
 

 
13

--------------------------------------------------------------------------------

 

“Management Performance Improvement Plan”  The Brink’s Company Management
Performance Improvement Plan, as in effect from time to time or any successor
thereto.
 
“Performance Measurement Period”  A performance cycle of one or more fiscal
years of the Company under the Management Performance Improvement Plan.
 
Section 6.02. Deferrals of Cash Performance Payments.  Effective as of January
1, 2014, no further deferral elections made by with respect to Cash Performance
Payments under the Management Performance Improvement Plan.  Cash Performance
Payments deferred in accordance with this Program pursuant to deferral elections
made prior to January 1, 2014 shall continue to be credited to each applicable
Employee’s Pre-2015 Stock Incentive Account and subject to the terms and
conditions of this Program.
 
Section 6.03. Adjustments.  The Committee shall determine such equitable
adjustments in the Units credited to each Stock Incentive Account as may be
appropriate to reflect any stock split, stock dividend, recapitalization,
merger, consolidation, reorganization, combination, or exchange of shares, split
up, split-off, spin-off, liquidation or other similar change in capitalization
or any distribution to shareholders other than cash dividends.
 
Section 6.04. Dividends and Distributions.  Whenever a cash dividend or any
other distribution is paid with respect to shares of Brink’s Stock, the Stock
Incentive Accounts of each Employee will be credited with an additional number
of Units equal to the number of shares of Brink’s Stock, including fractional
shares (computed to at least the second decimal place), that could have been
purchased had such dividend or other distribution been paid to the applicable
Stock Incentive Account on the payment date for such dividend or distribution
based on the number of Shares represented by the Units in such Stock Incentive
Account as of such date and assuming the amount of such dividend or value of
such distribution had been used to acquire additional Units.  Such additional
Units shall be deemed to be purchased: (1) at the per share reported closing
price of Brink’s Stock as reported on the New York Stock Exchange on the payment
date for the dividend or other distribution for Units credited on or after
January 1, 2015; and (2) at the average of the high and low per share quoted
sale prices of Brink’s Stock, as reported on the New York Stock Exchange
Composite Transaction Tape on the payment date for the dividend or other
distribution  for Units credited prior to January 1, 2015.  The value of any
distribution in property will be determined by the Committee.
 
Section 6.05. Minimum Distribution.  Distributions shall be made in accordance
with Article 8; provided, however, that the aggregate value of the Brink’s Stock
distributed to an Employee (and his or her beneficiaries) attributable to
deferrals of Cash Performance Payments otherwise payable with respect to
Performance Measurement Periods ending prior to January 1, 2007 (including
dividends relating to such Units) shall not be less than the aggregate amount of
Cash Performance Payments and dividends (credited to his or her Pre-2015 Stock
Incentive Account pursuant to Section 6.04) in respect of which such Units were
initially so credited.  The
 
 
 
14

--------------------------------------------------------------------------------

 
 
value of the Brink’s Stock, so distributed shall be considered equal to the per
share reported closing price of Brink’s Stock as reported on the New York Stock
Exchange on the final trading day immediately preceding the date of
distribution.
 
ARTICLE 7      
 
Reallocations; Unconverted Amounts
 
Section 7.01. Reallocations Between Cash Incentive Accounts and Stock Incentive
Accounts.  Notwithstanding anything in the Program to the contrary, and for the
avoidance of doubt, no Employee may be permitted at any time to allocate amounts
deferred into the Employee's Cash Incentive Account to such Employee's Stock
Incentive Accounts or allocate Units credited to such Employee's Stock Incentive
Accounts to such Employee's Cash Incentive Account.
 
Section 7.02. Reallocations Among Investment Options.  At any time after amounts
have been credited to an Employee’s Cash Incentive Account in accordance with
the Program, such Employee may, in a manner compliant with Treasury Regulation
Section 1.409A-1(o), elect to change the allocation of amounts credited to an
Employee’s Cash Incentive Account between Eligible Investment Options.
 
Section 7.03. Unconverted Amounts Upon Termination of Employment.  Upon any
Employee’s Termination of Employment, any cash amounts that are required to be
converted into Units pursuant to any provision of the Program but have not been
so converted as of the date of such Termination of Employment shall, not
withstanding anything herein to the contrary, be converted into Units and
credited to such Employee’s Post-2014 Stock Incentive Account immediately prior
to any distributions pursuant to Article 8 based on the per share reported
closing price of Brink’s Stock as reported on the New York Stock Exchange on the
final trading day immediately preceding the date of termination.
 
Section 7.04. Removal of Investment Option.  Notwithstanding anything herein to
the contrary, nothing in the Program shall require the Company to offer or
continue to offer any particular investment option.  In the event that the
Company ceases to offer a particular investment option, each Employee will be
permitted to allocate amounts previously allocated to such discontinued
investment option to one or more available Eligible Investment Options.
 
ARTICLE 8       
 
Distributions; Changes to and Cancelations of Deferral Elections
 
Section 8.01. In Service Distributions.  (a)  In connection with each deferral
election made by an Employee under the Program, the Employee may (but shall not
be required to) elect to receive distributions in cash and/or Brink’s Stock in
respect of all or a portion of the amounts and/or Units covered by such deferral
election (other than Units attributable to Matching Incentive Contributions,
Matching Salary Contributions, Matching Supplemental Savings Plan Contributions
and dividends related thereto) standing to the credit of such Employee’s Cash
Incentive Account and Post-2014 Stock
 
 
 
15

--------------------------------------------------------------------------------

 
 
Incentive Account, as applicable, prior to such Employee’s Termination of
Employment.  Such Employee may elect to receive (i) such cash amounts in a
single-lump sum distribution on or in equal annual installments (at least two
and not more than five) beginning on a nondiscretionary and objectively
determinable calendar date (within the meaning of Treasury Regulation Section
1.409A-3(i)(1)); provided, however, that if the aggregate value of the
applicable portion of amounts credited to such Employee’s Cash Incentive Account
at the time any such installment is due, is less than or equal to the lesser of
$25,000 and the limitation calculated in accordance with Treasury Regulation
Section 1.409A-3(j)(4)(v)(B), then such amounts shall be distributed to such
Employee in a single-lump sum distribution in a manner that shall comply with
Treasury Regulation Section 1.409A-3(j)(4)(v) and (ii) such Units in a
single-lump sum distribution on a nondiscretionary and objectively determinable
calendar date (within the meaning of Treasury Regulation Section
1.409A-3(i)(1)).  The distribution election(s) described in this Section 8.01
shall be made no later than the corresponding deferral election.  After making
such a distribution election, an Employee may subsequently change, at least 12
months prior to the first scheduled distribution under such Employee’s current
election (such, date the “Initial Distribution”), his or her distribution
election under this Section 8.01, but such Employee shall not be permitted to
change his or her distribution election subsequent to the second such
change.  Distributions pursuant to any such subsequent election shall not
commence earlier than the fifth anniversary of the Initial Distribution and any
such subsequent election shall not become effective prior to the 12-month
anniversary of the date such subsequent election is made and shall otherwise
comply with Treasury Regulation Section 1.409A-2(b).  For the avoidance of
doubt, any such subsequent election shall be void and without effect with
respect to any payment that would otherwise occur during the 12-month period
following the date that such subsequent election is made, and the Employee's
election in effect at the time that the subsequent election is made shall
instead be applicable with respect to any such payment; provided, however, that,
for the avoidance of doubt, a subsequent election shall be applicable with
respect to installment payments that are payable after the 12-month period
following the date that a such subsequent election is made provided that the
Employee specifies that the subsequent election is applicable to each such
installment payment.  If an Employee experiences a Disability or dies prior to
receiving all such distributions elected pursuant to this Section 8.01, such
amounts and/or Units that have not been distributed shall be treated in
accordance with Section 8.02 below.
 
(b) The amount of cash to be included in each installment pursuant to this
Section 8.01, if applicable, shall be a fraction, the numerator of which is
equal to the applicable portion of such Employee’s remaining Cash Incentive
Account balance subject to such distribution election (i.e., the original
amounts deferred under such election together with the amounts credited or
debited to such Cash Incentive Account, reduced by the amounts subject to any
prior installments) and the denominator of which is equal to the number of
remaining installments (including the current installment).
 
(c) Any fractional Units distributed pursuant to this Section 8.01 shall be
converted to cash based on the per share reported closing price of Brink’s Stock
as reported on the New York Stock Exchange on the final trading day immediately
preceding the date of distribution and shall be paid in cash.
 
 
 
16

--------------------------------------------------------------------------------

 
 
(d) Notwithstanding the foregoing, in the event that Section 8.02, 8.03 or 8.05
becomes applicable (whether or not distribution has commenced) prior to the date
of the first scheduled distribution of any deferred amounts and/or Units under
this Section 8.01, such provision shall apply instead of this Section 8.01;
provided, however, that this Section 8.01 shall continue to apply to any
deferred amounts and/or Units after the commencement of distributions hereunder
without regard to the potential subsequent application of Section 8.03 or
8.05.  Section 8.02 shall apply in all events notwithstanding this Section 8.01.
 
Section 8.02. Certain Distributions on Death or Disability.  (a)  Each Employee
shall receive a distribution in cash and/or Brink’s Stock in respect of all
amounts and/or Units (other than Units attributable to Matching Incentive
Contributions, Matching Salary Contributions, Matching Supplemental Savings Plan
Contributions and dividends related thereto) standing to the credit of such
Employee’s Cash Incentive Account and Stock Incentive Accounts, as applicable,
as of the date of such Employee’s death or Disability (whether or not
distribution shall have previously commenced pursuant to Section 8.01, 8.03 or
8.05), in a single-lump sum distribution as soon as practicable, but no later
than 45 days, after the date of such Employee’s death or Disability, as
applicable.
 
(b) Any fractional Units distributed pursuant to this Section 8.02 shall be
converted to cash based on the per share reported closing price of Brink’s Stock
as reported on the New York Stock Exchange on the final trading day immediately
preceding the date of distribution and shall be paid in cash.
 
(c) In the event of an Employee’s death or Disability after the provisions of
Section 8.01, 8.03 or 8.05 have become applicable (whether or not distribution
has commenced), this Section 8.02 shall apply in lieu of such Sections with
respect to any amounts and/or Units that remain standing to the credit of such
Employee’s Incentive Accounts as provided in Section 8.02(a).
 
Section 8.03. Certain Distributions on Termination of Employment.  (a)   In
connection with each deferral under the Program made after July 10, 2014, each
Employee shall elect to receive (i) distributions in cash in respect of all
amounts covered by such deferral election standing to the credit of such
Employee’s Cash Incentive Account as of the date of such Employee’s Termination
of Employment, in a single-lump sum distribution on the first day that is more
than six months after the date of the Employee’s Termination of Employment or in
equal annual installments (at least two and not more than five) commencing on
the first day that is more than six months after the date of the Employee’s
Termination of Employment, and with each subsequent installment being paid on
each anniversary of such date that is more than six months after the date of the
Employee’s Termination of Employment and (ii) distributions in Brink’s Stock in
respect of all Units covered by such deferral election (other than Units
attributable to Matching Incentive Contributions, Matching Salary Contributions,
Post-2014 Matching Supplemental Savings Plan Contributions and dividends related
thereto) standing to the credit of such Employee’s Post-2014 Stock Incentive
Account as of the date of such Employee’s Termination of Employment, in a
single-lump sum distribution on the first day that is more than six months after
the date of the Employee’s
 
 
17

--------------------------------------------------------------------------------

 
 
Termination of Employment.  The distribution election described in this Section
8.03 shall be made no later than the corresponding deferral election.  An
Employee may subsequently change, at least 12 months prior to his or her
Termination of Employment, such distribution election, but such an Employee
shall not be permitted to change his or her distribution election subsequent to
the second such change.  Distributions pursuant to any such subsequent election
shall not commence earlier than the fifth anniversary of when distributions
would have commenced under such Employee’s current election and any such
subsequent election shall not become effective prior to the 12-month anniversary
of the date the subsequent election is made and shall otherwise comply with
Treasury Regulation Section 1.409A-2(b).  For the avoidance of doubt, any such
subsequent election made during the 12-month period prior to an Employee's
Termination of Employment shall be void and without effect with respect to any
payment that would otherwise occur during the 12-month period following the date
that such subsequent election is made, and the Employee's election in effect at
the time that the subsequent election is made shall instead remain applicable
with respect to any such payment; provided, however, for the avoidance of doubt,
a subsequent election shall be applicable with respect to installment payments
that are payable after the 12-month period following the date that a such
subsequent election is made provided that the Employee specifies that the
subsequent election is applicable to each such installment payment.  In the
event that an Employee fails to clearly and unambiguously elect a form of
distribution under this Section 8.03(a) with respect to all or a portion of any
amounts standing to the credit of (or to be credited to) such Employee’s
Incentive Accounts, such Employee will be deemed to have elected to receive a
single-lump sum distribution as provided for pursuant to this Section 8.03(a)
with respect thereto.
 
(b) In connection with each deferral election made prior to January 1, 2014
under the Program, for any Termination of Employment, each Employee shall
receive distributions in Brink’s Stock in respect of all Units (other than Units
attributable to Matching Incentive Contributions, Matching Salary Contributions,
Matching Supplemental Savings Plan Contributions (other than Post-2014 Matching
Supplemental Savings Plan Contributions) and dividends related thereto) standing
to the credit of such Employee’s Pre-2015 Stock Incentive Account in a
single-lump sum distribution on the first day that is more than six months after
the date of the Employee’s Termination of Employment or in accordance with any
applicable distribution election made by such Employee covered by such
applicable deferral election prior to January 1, 2014.
 
(c) The amount of cash to be included in each installment pursuant to this
Section 8.03, if applicable, shall be a fraction, the numerator of which is
equal to the applicable portion of such Employee’s remaining applicable Cash
Incentive Account balance subject to such distribution election (i.e., the
original amounts deferred under such election together with the amounts credited
or debited to such Cash Incentive Account, reduced by the amounts subject to any
prior installments) and the denominator of which is equal to the number of
remaining installments (including the current installment).
 
 
18

--------------------------------------------------------------------------------

 
 
(d) Any fractional Units distributed pursuant to this Section 8.03 shall be
converted to cash based on the per share reported closing price of Brink’s Stock
as reported on the New York Stock Exchange on the final trading day immediately
preceding the date of distribution and shall be paid in cash.
 
(e) Notwithstanding the foregoing, in the event that Section 8.01, 8.02 or 8.05
becomes applicable (whether or not distribution has commenced) prior to the
applicable Employee’s Termination of Employment, the provisions of Section 8.01,
8.02 or 8.05, as applicable, shall apply instead of this Section 8.03; provided,
however, that this Section 8.03 shall continue to apply to any deferred amounts
and/or Units after the occurrence of such Employee’s Termination of Employment
without regard to the potential subsequent application of Section 8.01 or
8.05.  Section 8.02 shall apply in all events notwithstanding this Section 8.03.
 
Section 8.04. Distributions Attributable to Matching Incentive Contributions and
Matching Salary Contributions on Termination of Employment.  In the event of an
Employee’s (a) death, (b) Retirement, (c) Disability or (d) Termination of
Employment for any reason within three years following a Change in Control
(other than a Termination of Employment by the Company for Cause), the Employee
shall receive a distribution of Brink’s Stock in respect of each Unit standing
to the credit of such Employee’s Stock Incentive Accounts attributable to
Matching Incentive Contributions, Matching Salary Contributions, Post-2014
Matching Supplemental Savings Plan Contributions and dividends related thereto
in the same manner as provided in Section 8.02 or 8.03, as applicable, for the
distribution of the applicable deferred amount that gave rise to the Matching
Incentive Contribution, Matching Salary Contribution, Post-2014 Matching
Supplemental Savings Plan Contribution or dividend related thereto that was
converted into such Unit.
 
In the event of a Termination of Employment for a reason not described in the
preceding paragraph and that is not in connection with a Termination of
Employment by the Company for Cause, such Employee shall be vested in the Units
standing to the credit of such Employee in his or her Stock Incentive Accounts
attributable to Matching Incentive Contributions, Matching Salary Contributions,
Post-2014 Matching Supplemental Savings Plan Contributions and dividends related
thereto in accordance with the following schedule:
 
Months Since Initial Program Participation
Vested Percentage
   
less than 36
0
at least 36 but less than 48
50%
at least 48 but less than 60
75%
60 or more
100%



An Employee shall receive credit for one “month of participation” for each
calendar month subsequent to the effective date of the Employee’s initial
participation in the Program (without regard to whether such Employee
participates in subsequent calendar
 
 
19

--------------------------------------------------------------------------------

 
 
years) through the date of such Employee’s Termination of Employment; provided,
however, if subsequent to an Employee’s Termination of Employment for any
reason, such former Employee again becomes eligible to participate in the
Program, any prior credits for “months of participation” shall be
disregarded.  Notwithstanding anything herein to the contrary, Brink’s Stock in
respect of each vested Unit standing to the credit of such Employee attributable
to Matching Incentive Contributions, Matching Salary Contributions, Matching
Supplemental Savings Plan Contributions and dividends related thereto shall be
distributed as provided in Section 8.02 or 8.03, as applicable, and any
remaining unvested Units shall be forfeited; provided further, that any such
distribution pursuant to Section 8.03 shall be pursuant to an election made by
such Employee as provided for under Section 8.03 in respect of Units deferred
under the Program.  For the avoidance of doubt, an Employee shall always be
vested in any Matching Supplemental Savings Plan Contributions that are not
Post-2014 Matching Supplemental Savings Plan Contributions.
 
Section 8.05. Distribution Following a Change in Control.  (a)  In the event of
a 409A Change in Control, each Employee shall receive a single-lump sum
distribution in cash and/or Brink’s Stock (or stock of the successor to the
Company, if any) in respect of all amounts and/or Units (other than Units
attributable to Matching Incentive Contributions, Matching Salary Contributions,
Post-2014 Matching Supplemental Savings Plan Contributions and dividends related
thereto) standing to the credit of such Employee’s Cash Incentive Account and
Post-2014 Stock Incentive Account, as applicable, on the earlier of (i) the date
that is 15 months from the 409A Change in Control and (ii) the date (the
“Specified Distribution Date”) specified in any applicable deferral election of
the Employee, but only to the extent that such Specified Distribution Date is
within 12 months from the 409A Change in Control; provided, however, such
Employee may, with respect to each deferral election under the Program made on
or after July 10, 2014, elect prior to the earlier of (A) the date that is three
months after the occurrence of the 409A Change in Control and (B) the date that
is at least 12 months prior to the Specified Distribution Date designated by the
Employee in any applicable deferral election, to receive the amounts and/or
Units subject to such deferral election in a single-lump sum distribution or, in
the case of amounts subject to such deferral elections only, in equal annual
installments (at least two and not more than five) commencing no earlier than
the fifth anniversary of the date such amounts and/or Units would have been
distributed absent such election, and each such distribution election shall
otherwise comply with Treasury Regulation Section 1.409A-2(b).
 
(b) Notwithstanding the foregoing, in the event that Section 8.01, 8.02 or 8.03
becomes applicable (whether or not distribution has commenced) prior to a 409A
Change in Control, the provisions of Section 8.01, 8.02 or 8.03, as applicable,
shall apply instead of this Section 8.05; provided, however, that this Section
8.05 shall continue to apply to any deferred amounts and/or Units after the
occurrence of a 409A Change in Control without regard to the potential
subsequent application of Section 8.01 or 8.03.  Section 8.02 shall apply in all
events notwithstanding this Section 8.05.
 
Section 8.06. Unforeseeable Emergencies.  An Employee who experiences an
Unforeseeable Emergency may petition the Company to receive a partial or full
payout
 
 
20

--------------------------------------------------------------------------------

 
 
from his or her Cash Incentive Account and/or Stock Incentive Accounts to the
extent permitted by Treasury Regulation Section 1.409A-3(i)(3).  Such payout, if
any, shall not exceed the amount necessary to satisfy the Unforeseeable
Emergency, plus amounts necessary to pay Federal, state, local or foreign income
taxes or penalties reasonably anticipated as a result of such distribution, but
after taking into account any additional compensation available by canceling
deferral elections as permitted under the Program or any other non-qualified
deferred compensation plan in which the Employee participates.  An Employee
shall not be eligible to receive a payout according to this Section 8.06 to the
extent that such a payout would not be permitted by Treasury Regulation Section
1.409A-3(i)(3) or the Unforeseeable Emergency is or may be relieved (a) through
reimbursement or compensation by insurance or otherwise, (b) by liquidation of
the Employee’s assets, to the extent the liquidation of such assets would not
itself cause severe financial hardship or (c) by cessation of deferrals under
the Program.
 
Section 8.07. Changes to and Cancelations of Deferral Elections.  Any election
to defer under the Program shall be irrevocable, in the case of (a) amounts
under the Program for any Year, (i) on and after the first day of such Year or
(ii) in the case of an election made by a newly hired Employee for his or her
initial Year of employment, after the date such an election is made and (b) Cash
Performance Payments under the Program for any Performance Measurement Period,
after the last date for making such an election, as specified in the second or
third sentence of Section 6.03, above, as applicable (it being understood that
an Employee may only change any such election prior to its becoming irrevocable
in accordance with procedures established by the Company).  After such election
has become irrevocable, an Employee may only subsequently change such election
consistent with this Article 8 and Code Section 409A but may, in compliance with
Treasury Regulation Section 1.409A-3(j)(4)(viii), cancel any such election.
 
Section 8.08. Termination of Employment by the Company for Cause.  In the event
of a Termination of Employment by the Company for Cause, the Employee shall
forfeit all of the Units standing to the credit of the Employee’s Stock
Incentive Accounts attributable to Matching Incentive Contributions, Matching
Salary Contributions, Post-2014 Matching Supplemental Savings Plan Contributions
and dividends related thereto.
 
Section 8.09. Installment Payments.  For purposes of Section 409A, each
installment payment provided for under this Article 8 will be deemed to be a
separate payment as permitted under Treasury Regulation Section
1.409A-2(b)(2)(iii).
 
ARTICLE 9    
 
Designation of Beneficiary
 
An Employee may designate in a written election filed with the Company a
beneficiary or beneficiaries (which may be an entity other than a natural
person) to receive all distributions and payments under the Program after the
Employee’s death.  Any such designation may be revoked, and a new election may
be made, at any time and from time to time, by the Employee without the consent
of any beneficiary.  If the
 
 
21

--------------------------------------------------------------------------------

 
 
Employee designates more than one beneficiary, any distributions and payments to
such beneficiaries shall be made in equal percentages unless the Employee has
designated otherwise, in which case the distributions and payments shall be made
in the percentages designated by the Employee.  If no beneficiary has been named
by the Employee or no beneficiary survives the Employee, the remaining amounts
and/or Shares (including fractional Shares) in the Employee’s Cash Incentive
Account and/or Stock Incentive Accounts shall be distributed or paid in a single
lump-sum sum to the Employee’s estate.  All distributions from an Employee’s
Stock Incentive Accounts shall be made in Shares except that fractional Shares
shall be paid in cash.
 
ARTICLE 10   
 
Miscellaneous
 
Section 10.01. Nontransferability of Benefits.  Except as provided in Article 9,
amounts and/or Units credited to a Cash Incentive Account and/or Stock Incentive
Account shall not be transferable by an Employee or former Employee (or his or
her beneficiaries) other than by will or the laws of descent and distribution or
pursuant to a domestic relations order.  No Employee, no person claiming through
such Employee, nor any other person shall have any right or interest under the
Program, or in its continuance, in the payment of any amount or distribution of
any amounts and/or Shares under the Program, unless and until all the provisions
of the Program, any determination made by the Committee thereunder, and any
restrictions and limitations on the payment itself have been fully complied
with.  Except as provided in this Section 10.01, no rights under the Program,
contingent or otherwise, shall be transferable, assignable or subject to any
pledge or encumbrance of any nature, nor shall the Company or any of its
Subsidiaries be obligated, except as otherwise required by law, to recognize or
give effect to any such transfer, assignment, pledge or encumbrance.
 
Section 10.02. Notices.  The Company may require all elections contemplated by
the Program to be made on forms provided by it.  All notices, elections and
other communications pursuant to the Program shall be effective when received by
the Company either, in the Company’s sole discretion, via electronic delivery
through a Company email system or by reference to a location on a Company
intranet or secure internet site to which the Employee has access or in writing
delivered to the following address:
 
 
The Brink’s Company

 
1801 Bayberry Court

 
P. O. Box 18100

 
Richmond, VA 23226-8100

 
Attention of Vice President – Chief Human Resources Officer

 
Section 10.03. Limitation on Rights of Employee.  Nothing in the Program shall
be deemed to create, on the part of any Employee, beneficiary or other person,
(a) any interest of any kind in the assets of the Company or (b) any trust or
fiduciary relationship in relation to the Company.  The right of an Employee to
receive any amounts and/or
 
 
22

--------------------------------------------------------------------------------

 
 
Shares shall be no greater than the right of any unsecured general creditor of
the Company.
 
Section 10.04. No Contract of Employment.  The benefits provided under the
Program for an Employee shall be in addition to, and in no way preclude, other
forms of compensation to or in respect of such Employee.  However, the selection
of any Employee for participation in the Program shall not give such Employee
any right to be retained in the employ of the Company or any of its Subsidiaries
for any period.  The right of the Company and of each such Subsidiary to
terminate the employment of any Employee for any reason or at any time is
specifically reserved.  In addition, designation of an Employee as a participant
for one Year does not create any right to participation or expectation that the
Committee will designate the Employee as a participant in any subsequent Year.
 
Section 10.05. Withholding.  All distributions pursuant to the Program shall be
subject to withholding in respect of income and other taxes required by law to
be withheld.  The Company shall establish appropriate procedures to ensure
payment or withholding of such taxes.  Such procedures may include arrangements
for payment or withholding of taxes by retaining Shares otherwise issuable in
accordance with the provisions of the Program or by accepting already owned
Shares, and by applying the fair market value of such Shares to the withholding
taxes payable.  The value of the Brink’s Stock distributed to an Employee
pursuant to the Program shall, for purposes of income taxes and all other
applicable taxes, be considered equal to the per share reported closing price of
Brink’s Stock as reported on the New York Stock Exchange on the final trading
day immediately preceding the date of distribution.
 
Section 10.06. Amendment and Termination.  The Committee may from time to time
amend any of the provisions of the Program, or may at any time terminate the
Program.  No amendment or termination shall adversely affect any Units (or
distributions in respect thereof) which shall theretofore have been credited to
any Employee’s Cash Incentive Account and/or Stock Incentive Accounts.  On the
termination of the Program, distributions from an Employee’s Cash Incentive
Account and/or Stock Incentive Accounts shall be made in compliance with Code
Section 409A and Treasury Regulations issued thereunder.
 

 
23

--------------------------------------------------------------------------------

 
